Order entered September 1, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-00383-CV

                   IN THE INTEREST OF C.S.D., A CHILD

               On Appeal from the 470th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 470-50971-2019

                                     ORDER

      Before the Court is appellant’s August 31, 2020 unopposed second motion

to extend time to file his brief. We GRANT the motion and ORDER the brief be

filed no later than September 14, 2020.


                                           /s/   KEN MOLBERG
                                                 JUSTICE